DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on December 6, 2021, claims 1-3, 12 and 14 were amended. Claims 1-19 are currently pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 9, 13, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sun et al. (Sun, CN 103499906).
Re claim 1: As shown in Fig. 1b, Sun discloses an array substrate, comprising:
a base substrate 01;
an auxiliary electrode 15;
a thin film transistor (comprising active layer 03), a first insulating layer 14, a first electrode 12, a second insulating layer 13, and a second electrode 11 sequentially arranged in a direction away from the base substrate 01,
wherein the auxiliary electrode 15 is between the first insulating layer 14 and the second insulating layer 13 and insulated from the first electrode 12, the auxiliary electrode 15 is disposed on the 
the first electrode 12 is a common electrode disposed on the first insulating layer 14 (paragraphs 70 and 142);
orthographic projection of the first via hole 005 on the base substrate 01 overlaps orthographic projection of the drain 06 of the thin film transistor on the base substrate 01 and orthographic projection of the second via hole 006 on the base substrate 01 is located at a side (upper side) of the orthographic projection of the first via hole 005 away from the thin film transistor.
Re claim 2: The array substrate of claim 1, wherein the second electrode is a pixel electrode 11 (paragraph 70).
Re claim 3: The array substrate of claim 2, wherein the orthographic projection of the second via hole 006 on the base substrate 01 overlaps orthographic projection of the auxiliary electrode 15 on the base substrate 01.
Re claim 6: The array substrate of claim 1, wherein the common electrode 12 and the auxiliary electrode 15 are in a same layer and made of a same material as shown in Fig. 1b.
Re claim 9: The array substrate of claim 1, wherein the orthographic projection of the second via hole 006 on the base substrate 01 comprises an area outside the orthographic projection of the first via hole 005 on the base substrate 01 as shown in Fig. 1b.
Re claim 13: The array substrate according to clam 9, wherein the orthogonal projection of the second via hole 006 on the base substrate 01 does not overlap the orthographic projection of the first via hole 005 on the base substrate 01 as shown in Fig. 1b.
Re claim 14: Sun discloses a method of fabricating an array substrate, comprising:
forming a thin film transistor on the base substrate 01 (Fig. 3g);

forming a common electrode 12 and an auxiliary electrode 15 insulated from each other on the first insulating layer 14 simultaneously, the auxiliary electrode 15 being coupled to the drain 06 through the first via hole 005 (Fig. 4b);
forming a second insulating layer 13 having a second via hole 006 on the base substrate 01 on which the common electrode 12 and the auxiliary electrode 15 were formed, orthographic projection of the second via hole 006 on the base substrate 01 overlapping orthographic projection of the auxiliary electrode 15 on the base substrate 01 and the orthographic projection of the second via hole 006 being located at a side (upper side) of the orthographic projection of the first via hole 005 away from the thin film transistor (Fig. 4c); and
forming a pixel electrode 11 on the base substrate 01 on which the second insulating layer 13 was formed, the pixel electrode 11 being coupled to the auxiliary electrode 15 through the second via hole 006 (Fig. 4d).
Re claim 17: The method of fabricating an array substrate of claim 14, wherein forming the common electrode 12 and the auxiliary electrode 15 insulated from each other on the base substrate 01 on which the first insulating laver 14 was formed comprises:
forming a conductive material layer on the base substrate 01 on which the first insulating layer 14 was formed; and
patterning the conductive material layer to obtain an electrode pattern, the electrode pattern comprising the common electrode 12 and the auxiliary electrode 15 (Fig. 4b).
Claims 1-3, 6, 9-12, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Li (CN 106098710).
Re claim 1: As shown in Figs. 2 and 3, Li discloses an array substrate, comprising:
a base substrate 10;
an auxiliary electrode 300;
a thin film transistor 100, a first insulating layer 110, a first electrode 202, a second insulating layer 120, and a second electrode 201 sequentially arranged in a direction away from the base substrate 10,
wherein the auxiliary electrode 300 is between the first insulating layer 110 and the second insulating layer 120 and insulated from the first electrode 202, the auxiliary electrode 300 is disposed on the first insulating layer 110 and coupled to a drain 101 of the thin film transistor 100 through a first via hole 41 in the first insulating layer 110, and the second electrode 201 is coupled to the auxiliary electrode 300 through a second via hole 42 in the second insulating layer 120 (Fig. 2);
the first electrode 202 is a common electrode disposed on the first insulating layer 110;
orthographic projection of the first via hole 41 on the base substrate 10 overlaps orthographic projection of the drain 101 of the thin film transistor 100 on the base substrate 10 and orthographic projection of the second via hole 42 on the base substrate 10 is located at a side (upper side) of the orthographic projection of the first via hole 41 away from the thin film transistor 100.
Re claim 2: The array substrate of claim 1, wherein the second electrode 201 is a pixel electrode.
Re claim 3: The array substrate of claim 2, wherein, as shown in Fig. 2, the orthographic projection of the second via hole 42 on the base substrate 10 overlaps orthographic projection of the auxiliary electrode 300 on the base substrate 10.
Re claim 6: The array substrate of claim 1, wherein the common electrode 202 and the auxiliary electrode 300 are in a same layer and made of a same material as shown in Fig. 3.
Re claim 9: The array substrate of claim 1, wherein, as shown in Fig. 2, the orthographic projection of the second via hole 42 on the base substrate 10 comprises an area outside the orthographic projection of the first via hole 41 on the base substrate 10.
Re claim 10: The array substrate according to claim 9, wherein the orthogonal projection of the second via hole 42 on the base substrate 10 further comprises the orthographic projection of the first via hole 41 on the base substrate 10 as shown in Fig. 2.
Re claim 11: The array substrate of claim 9, wherein, as shown in Fig. 2, the orthographic projection of the second via hole 42 on the base substrate 10 further comprises an area in orthographic projection of a target sidewall on the base substrate 10, the target sidewall being a sidewall of the first via hole 41 adjacent to the second via hole 42.
Re claim 12: The array substrate of claim 11, wherein, as shown in Fig. 2, the second electrode 201 is further coupled to a portion of the auxiliary electrode 300 on the target sidewall through the second via hole 42.
Re claim 14: As shown in Figs. 2 and 3, Li discloses a method of fabricating an array substrate, comprising:
forming a thin film transistor 100 on the base substrate 10;
forming a first insulating layer 110 having a first via hole 41 on the base substrate 10 on which the thin film transistor 100 was formed, orthographic projection of the first via hole 41 on the base substrate 10 overlapping orthographic projection of a drain 101 of the thin film transistor 100 on the base substrate 10;
forming a common electrode 202 and an auxiliary electrode 300 insulated from each other on the first insulating layer 110 simultaneously, the auxiliary electrode 300 being coupled to the drain 101 through the first via hole 41;

forming a pixel electrode 201 on the base substrate 10 on which the second insulating layer 120 was formed, the pixel electrode 201 being coupled to the auxiliary electrode 300 through the second via hole 42.
Re claim 17: The method of fabricating an array substrate of claim 14, wherein, as shown in Fig. 3, forming the common electrode 202 and the auxiliary electrode 300 insulated from each other on the base substrate 10 on which the first insulating laver 110 was formed comprises:
forming a conductive material layer on the base substrate 10 on which the first insulating layer 110 was formed; and
patterning the conductive material layer to obtain an electrode pattern, the electrode pattern comprising the common electrode 202 and the auxiliary electrode 300.
Claims 1-3, 6, 14 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakamura et al. (Nakamura, US 2021/0036031).
Re claim 1: As shown in Fig. 3, Nakamura discloses an array substrate, comprising:
a base substrate 100;
an auxiliary electrode 1111;
a thin film transistor, a first insulating layer 108/110, a first electrode 111, a second insulating layer 112, and a second electrode 113 sequentially arranged in a direction away from the base substrate 100,

the first electrode 111 is a common electrode disposed on the first insulating layer 108/110 (paragraph 64);
orthographic projection of the first via hole 131/132 on the base substrate 100 overlaps orthographic projection of the drain 107 of the thin film transistor on the base substrate 100 and orthographic projection of the second via hole 133 on the base substrate 100 is located at a side (upper side) of the orthographic projection of the first via hole 131/132 away from the thin film transistor 100.
Re claim 2: The array substrate of claim 1, wherein the second electrode 113 is a pixel electrode (paragraph 68).
Re claim 3: The array substrate of claim 2, wherein the orthographic projection of the second via hole 133 on the base substrate 100 overlaps orthographic projection of the auxiliary electrode 1111 on the base substrate 100.
Re claim 6: The array substrate of claim 1, wherein the common electrode 111 and the auxiliary electrode 1111 are in a same layer and made of a same material as shown in Fig. 3 (paragraph 65).
Re claim 18: A display panel, comprising the array substrate of claim 1 as shown in Fig. 3.
Re claim 19: A display apparatus, comprising the display panel according to claim 18 (paragraph 122).
Re claim 14: As shown in Fig. 3, Nakamura discloses a method of fabricating an array substrate, comprising:

forming a first insulating layer 108/110 having a first via hole 131/132 on the base substrate 100 on which the thin film transistor was formed, orthographic projection of the first via hole 131/132 on the base substrate 100 overlapping orthographic projection of a drain 107 of the thin film transistor on the base substrate 100;
forming a common electrode 111 and an auxiliary electrode 1111 insulated from each other on the first insulating layer 110 simultaneously, the auxiliary electrode 1111 being coupled to the drain 107 through the first via hole 131/132 (via 1091) (paragraph 65);
forming a second insulating layer 112 having a second via hole 133 on the base substrate 100 on which the common electrode 111 and the auxiliary electrode 1111 were formed, orthographic projection of the second via hole 133 on the base substrate 100 overlapping orthographic projection of the auxiliary electrode 1111 on the base substrate 100 and the orthographic projection of the second via hole 133 being located at a side (upper side) of the orthographic projection of the first via hole 131/132 away from the thin film transistor; and
forming a pixel electrode 113 on the base substrate 100 on which the second insulating layer 112 was formed, the pixel electrode 113 being coupled to the auxiliary electrode 1111 through the second via hole 133.
Re claim 17: The method of fabricating an array substrate of claim 14, wherein forming the common electrode 111 and the auxiliary electrode 1111 insulated from each other on the base substrate 100 on which the first insulating laver was formed comprises:
forming a conductive material layer on the base substrate 100 on which the first insulating layer 108/110 was formed; and
patterning the conductive material layer to obtain an electrode pattern, the electrode pattern comprising the common electrode 111 and the auxiliary electrode 1111 (paragraphs 65 and 66).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (Nakamura, US 2021/0036031) in view of Komatsu et al. (Komatsu, US 9,638,971).
Re claim 4: The array substrate of claim 3:
As shown in Fig. 3, Nakamura discloses that the first insulating layer 108/110 comprises an insulating layer 108 and an organic insulating layer 110 sequentially arranged in a direction away from the thin film transistor,
the organic insulating layer 110 comprises an organic layer via hole 132, the insulating layer 108 comprises a via hole 131, the organic layer via hole 132 is connected with the via hole 131, and both the organic layer via hole 132 and the via hole 131 constitute the first via hole.
Nakamura does not disclose that the first insulating layer is an inorganic insulating layer.
As shown in Fig. 7B, Komatsu discloses an array substrate comprising an organic flattened film 107 and an inorganic insulating layer 106 which is used to protect the thin film transistor (col. 6, lines 29- 38).
Accordingly, it is obviously applicable to the array substrate of Nakamura to protect the thin film transistor.
Thus, it would have been obvious to one having skill in the art at the time the invention was made to form the first insulating layer comprising a flattened organic insulating film and an inorganic insulating layer in order to protect the thin film transistor.
Re claim 5: The array substrate of claim 4, wherein, as shown in Fig. 7B of Komatsu, a thickness of the organic insulating layer 107 is larger than a thickness of the inorganic insulating layer 106 in a direction perpendicular to the base substrate 101.
Re claim 7: The array substrate of claim 5, wherein, as shown in Figs. 2 and 3 of Nakamura, the common electrode 111 comprises a hollowed out region (corresponding to the through hole 130), and the orthographic projection of the auxiliary electrode 1111 on the base substrate is within orthographic projection of the hollowed out region on the base substrate 100.
Re claim 8: The array substrate of claim 7:
Nakamura does not disclose the orthographic projection of the auxiliary electrode on the base substrate has a shape of a first rectangle, and the orthographic projection of the hollowed out region on the base substrate has a shape of a second rectangle. However, it would have been an obvious matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claim is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 4, 5, 7, 8, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 106098710) in view of Kim et al. (Kim, US 2017/0010497).
Re claim 4: The array substrate of claim 3:
As shown in Fig. 2, Li does not disclose that the first insulating layer comprises an inorgamic insulating layer and an organic insulating layer sequentially arranged in a direction away from the thin film transistor,
the organic insulating layer comprises an organic layer via hole, the inorganic insulating layer comprises an inorganic layer via hole, the organic layer via hole is connected with the inorganic layer via hole, and both the organic layer via hole and the inorganic layer via hole constitute the first via hole.

the organic insulating layer 270 comprises an organic layer via hole, the inorganic insulating layer 260 comprises an inorganic layer via hole, the organic layer via hole is connected with the inorganic layer via hole, and both the organic layer via hole and the inorganic layer via hole constitute the first via hole CNT (paragraph 105).
As known in the art, the inorganic insulating layer 260 is used to protect the thin film transistor and the organic insulating layer 270 is used as a planarization layer for subsequent process. Accordingly, it is obviously applicable to the array substrate of Lin order to realize the same advantage.
Thus, it would have been obvious to one having skill in the art at the time the invention was made to form a first insulating layer comprises an inorganic insulating layer and an organic insulating layer sequentially arranged in a direction away from the thin film transistor, the organic insulating layer comprises an organic layer via hole, the inorganic insulating layer comprises an inorganic layer via hole, the organic layer via hole is connected with the inorganic layer via hole, and both the organic layer via hole and the inorganic layer via hole constitute the first via hole in order to obtain a protection and a planarization for the thin film transistor layer.
Re claim 5: The array substrate of claim 4, wherein, as shown in Fig. 12 of Kim, a thickness of the organic insulating layer 270 is larger than a thickness of the inorganic insulating layer 260 in a direction perpendicular to the base substrate 210.
Re claim 7: The array substrate of claim 5, wherein, as shown in Fig. 3 of Li, the common electrode 202 comprises a hollowed out region (corresponding to the through hole 41), and the orthographic projection of the auxiliary electrode 300 on the base substrate 10 is within orthographic projection of the hollowed out region on the base substrate 10.
Re claim 8: The array substrate of claim 7:
Li does not disclose the orthographic projection of the auxiliary electrode on the base substrate has a shape of a first rectangle, and the orthographic projection of the hollowed out region on the base substrate has a shape of a second rectangle. However, it would have been an obvious matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claim is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Re claim 18: It is obvious that a display panel, comprising the array substrate of claim 1 as shown in Fig. 3.
Re claim 19: It is obvious that a display apparatus, comprising the display panel according to claim 18.
Re claim 15: The method of fabricating an array substrate of claim 14, wherein, as shown in Fig. 12 of Kim, forming the first insulating layer having the first via hole CNT on the base substrate 210 on which the thin film transistor ST was formed comprises:
forming an inorganic insulating material layer 260 and an organic insulating material layer 270 sequentially on the base substrate 210 on which the thin film transistor ST was formed;
patterning the organic insulating material layer 270 to obtain an organic insulating layer having an organic layer via hole;
patterning the inorganic insulating material layer 260 to obtain an inorganic insulating layer having an inorganic layer via hole, and
the organic layer via hole is connected with the inorganic layer via hole, thereby forming the first via hole CNT (paragraphs 103-105).
Re claim 16: The method of fabricating an array substrate of claim 15, wherein patterning the inorganic insulating material layer 260 is performed by using the organic insulating layer 270 as a mask (paragraph 105).
Response to Arguments
Applicant's arguments filed on December 6, 2021 have been fully considered but they are not persuasive.
At first, Applicant argued that Sun and Nakamura do not disclose or suggest the feature “the common electrode and the first electrode are fabricated on the first insulating layer.
The examiner disagrees with Applicant’s remarks. As shown in Figs. 1b and 4b, Sun discloses that the first electrode 12 is a common electrode disposed on the first insulating layer 14 (paragraphs 70 and 142). Likewise, as shown in Fig. 3, Nakamura also discloses that the first electrode 111 is a common electrode disposed on the first insulating layer 110/108 (paragraph 64).
Thus, the common electrode and the first electrode are both fabricated on the first insulating layer since they are the same electrode.
Further, Applicant argued that Li fails to disclose the feature “orthographic projection of the first via hole on the base substrate overlaps orthographic projection of the drain of the thin film transistor on the base substrate and orthographic projection of the second via hole on the base substrate is located at a side of the orthographic projection of the first via hole away from the thin film transistor”.
The examiner again disagrees. As shown in Figs. 2 and 3 of Li, it is clear that orthographic projection of the first via hole 41 on the base substrate 10 overlaps orthographic projection of the drain 101 of the thin film transistor 100 on the base substrate 10 and orthographic projection of the second via hole 42 on the base substrate 10 is located at a side (upper side) of the orthographic projection of the first via hole 41 away from the thin film transistor 100.
In conclusion, Sun, Nakamura and Li do not fail to disclose those features of amended claim 1 (as well as claim 14); the application is, therefore, not in condition for allowance.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        December 16, 2021